Citation Nr: 0906312	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a disability manifested 
by gross hematuria.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1992 to 
January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Veteran asserts that he started experiencing gross 
hematuria after he had surgery for removal of a varicocele 
from his testicles during service, and that a gross hematuria 
condition has continued to exist since service.  

Service treatment records (STRs) show that the Veteran 
complained of testicular edema and slight pain and underwent 
a left spermatocelectomy and left varicocele ligation in May 
1997.  STRs a week later show that the results from the 
surgery were satisfactory.  The STRs are negative for 
complaints or findings of hematuria.  

In a July 2005 letter, the Veteran's former fiancé stated 
that the Veteran recovered from the in service surgery at her 
home.  She recalled that after the surgery, the Veteran 
experienced cola colored urine that appeared to be blood, 
which she indicated she observed in the toilet.  This 
observation was noticed at least 72 hours after the surgery.  
She stated that the Veteran contacted a nurse and was 
informed to drink plenty of water, and it would pass.  She 
furthered that the blood in the Veteran's urine did pass and 
was not observed by her again at any other time.   In a July 
2005 letter, the Veteran's mother stated that when the 
Veteran came home for Christmas in 1997, she observed blood 
in his urine, and at various times after his separation from 
service.  

Private medical records from J. H. Martin, M.D., dated from 
August 2004 to October 2004; show that the Veteran complained 
of hematuria for the past three to four months.  The 
impression was gross hematuria.  A cystoscopy, retrograde 
pyelograms, and ureteroscopy were essentially unrevealing.  A 
renal ultrasound revealed no masses and normal kidneys.  His 
cystoscopy was normal, although Dr. Martin observed bloody 
efflux of urine from the veteran's left ureter.  The Veteran 
then underwent ureteroscopy, which the doctor thought was 
normal. The Veteran was referred to a Dr. Ralph Henry in 
regards to his gross hematuria; however, these records are 
not associated with the claims file.  

Anderson Area Medical Center (MC) records from May 2005 
reflect that the VA Clinic in Anderson, South Carolina 
contacted the Veteran and instructed him to go to the nearest 
emergency room for a blood transfusion as his hemoglobin was 
6.  The Veteran stated he had a history of gross hematuria 
that was paroxysmal for the last seven years; however, it had 
become constant over the past eight months.  The discharge 
summary reflects a diagnosis of gross hematuria.  All testing 
performed revealed negative findings.  The source of gross 
hematuria, as of yet, was unknown.  The Veteran was to follow 
up with the VA clinic, D. Martoccia, MD., or with Dr Martin.  

Gross hematuria is a symptom, defined as blood in the urine 
visible to the naked eye (Stedman's Medical Dictionary 798 
(27th ed. 2000)); however, there must first be evidence of a 
disability in order for service connection to be granted.  
"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1 (2008); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

The veteran was afforded a VA genitourinary examination in 
October 2005.  Findings from this examination indicate that 
further examination and opinion are necessary.  The VA 
examiner diagnosed chronic hematuria, unspecified diagnosis 
to this point with associated bouts of anemia, per old 
record.  The VA examiner noted that there has been no 
specific diagnosis given.  He commented that records 
associated with the claims file showing thrombus formation in 
the upper pole of the kidney should not be directly related 
to the surgical procedure performed for the varicocele, 
though that was not to say that the Veteran  could not have 
had hematuria during service, as he most certainly could 
have.  The VA examiner furthered that there was no evidence 
of tumor or stone, though it appeared that the pathology lies 
actually in the kidney and not the testicular region.  

The VA examiner furthered that if the specific diagnosis was 
needed, investigation secondary to either nephrologic or 
urologic evaluation should be allowed.  He concluded that it 
was difficult for him to estimate whether the 
bleeding/hematuria was associated with the time in which the 
Veteran was in the military; yet, he stated that it was as 
likely as not that the veteran's hematuria was associated 
with initiation during a time frame of military service.  
While the Board acknowledges that the VA examiner provided a 
favorable nexus opinion (albeit one that seems to be in 
conflict with his overall findings) relating the onset of the 
veteran's hematuria to service, there still remains the issue 
of no specific disability (as noted above) for which service 
connection can be granted.  However, the VA examiner's 
comments suggest that further examination and opinion by a 
nephrologist and/or urologist should be sought to obtain a 
specific diagnosis.  

Accordingly, the Veteran should be scheduled for a VA 
examination and an opinion should be obtained from a 
nephrologist and/or urologist.  As indicated, a fee basis 
nephrology and/or urology examination may be scheduled, if 
appropriate.  Specific instructions to the examiner(s) are 
detailed below.  The Veteran is hereby placed on notice that 
his claim will be rated based on the evidence of record in 
the event he does not indicate a willingness to report for 
any VA examination(s) or if he fails to report for any 
scheduled VA examination(s).  See 38 C.F.R. § 3.655(b) 
(2008).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
reflects that the Veteran has received medical treatment from 
the VA Clinic in Anderson, South Carolina (as noted in a May 
2005 Anderson Area Medical Center record); however, there are 
no records from this VA facility associated with the claims 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record suggests 
that additional VA medical evidence might be available that 
is not before the Board at this time.  In addition, it 
appears that there are outstanding private medical records 
that need to be obtained from J. H. Martin, M.D, and from Dr. 
Ralph Henry, from October 2004 to the present, and from the 
Anderson Area MC, from May 2005 to the present.

Accordingly, this matter is REMANDED to the RO via the AMC, 
for the following action:

1.  The RO/AMC should obtain all 
pertinent medical records regarding the 
evaluation and/or treatment for gross 
hematuria (blood in the urine) from the 
VA Clinic in Anderson, South Carolina (as 
noted above), and any additionally 
identified pertinent VA medical records, 
from January 1998 to the present

2.  The Veteran should be requested to 
submit a signed authorization for any 
additional private records reflecting his 
treatment for gross hematuria and those 
records should be requested.  
Specifically, the Veteran should submit 
signed authorization to allow the RO to 
obtain outstanding private treatment 
records from J. H. Martin, M.D., from 
October 2004 to the present, from Dr. 
Ralph Henry (as referred to by Dr. 
Martin), from October 2004 to the 
present, and from the Anderson Area MC 
from May 2005 to the present.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the Veteran and his 
representative are to be informed of any 
records that could not be obtained in 
writing.

3.  Thereafter, the Veteran should be 
scheduled for appropriate VA 
examinations, i.e. nephrology and/or 
urology, to be performed by a physician, 
and if necessary, on a fee basis, to 
determine the nature and etiology of the 
Veteran's gross hematuria, to include a 
specific diagnosis for the underlying 
pathology.  All indicated tests should be 
accomplished, and all clinical findings 
reported in detail. The claims file 
should be made available to the 
examiner(s) for review prior to entering 
any opinion(s).

If current hematuria is present, please 
identify the underlying disorder and 
offer an opinion as to whether any such 
disorder(s) is at least as likely as not 
(50 percent or greater probability) had 
it's onset in service and/or is related 
to the veteran's service, to include as a 
result of left spermatocelectomy and/or 
left varicocele litigation performed in 
May 1997.  In rendering the requested 
opinions, the examiner(s) is requested to 
comment on the findings provided in the 
October 2005 VA examination report.

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If the examiner(s) states that 
any of the requested opinions are outside 
the province of his or her expertise, 
additional opinion(s) should be obtained 
before further adjudication.

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for gross hematuria.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the February 2006 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

